Opinion by
Mr. Justice Gbeen,
In this case the plaintiff was an employee of the defendant. It was his duty at the time of the accident to empty bags of sugar upon a grating in the floor so that the sugar might be precipitated upon a screw conveyor which pushed it forward into a pan. The receptacle into which the sugar was dumped was a long box, the sides of which were composed of planks fifteen inches high, and at the bottom was a grating of iron bars two and a half inches apart, about half an inch thick, and about two and a half feet in length. The sugar was brought to the workman engaged in dumping, on trucks in bags, and two men lifted the bag, and turned out the sugar into the dump.
. The plaintiff was the only witness examined on his behalf to prove the facts of the accident. He said he put one foot on the grate bars and the other foot on the outside and while standing in that position, with his foot crosswise the bars, the bars sank down and let his foot through and it was caught in the machinery below and badly crushed, so that amputation had to be performed.
Another man, Joseph Novick, was working with him at the time. He was not called by the plaintiff, but by the defendant, and he testified that the plaintiff put his foot on the grate “and then the crush came.”
The plaintiff being a workman was bound to prove, not only the fact of the accident, but also some specific negligence of the defendant which caused it. No proof of that kind was offered. No evidence was given to show, either that the bars were bent out of their position, either before or after the accident, or that they were broken. No proof was made that the bars were not strong enough to hold the plaintiff’s weight, or that there was any defect in the material of which they were made.
The plaintiff testified that he had emptied twelve or fifteen bags before he was hurt and that in doing so he had stood in the same way as at the time of the accident, with one foot on *64the bars and the other outside the upright plank on the floor. He was asked on cross-examination, “ Q. Didn’t you see the grates before the accident at all? A. Yes, I did see them. Q. Then they were not covered with sugar so that you could not see them ? A. Sugar is always there but when they put the sugar there the sugar goes down. Q. Did you see the grates on that very day before your foot went in it? A. Yes, sir.”
The plaintiff’s personal testimony therefore shows that he knew the grates were there, that the sugar ran down through them, and that there was machinery below them to remove the sugar as fast as it came down. Without looking into the adverse testimony at all it is manifest from the plaintiff’s own statement that he knew the structure upon which he set his foot, he knew there was machinery below it, he placed his foot there voluntarily and therefore took the risk, whatever it was, that was involved in that position. He did not testify that there was any defect in the bars, or that he had ever given notice of any to his employer, or to any agent of theirs, nor did he produce any testimony, other than his own, upon these subjects. He proved nothing but the fact of the accident, which, as we have repeatedly decided, is not sufficient to warrant a recovery by an employee against an employer.
In Phila. & Read. R. R. Co. v. Hughes, 119 Pa. 301, in a similar case of an action by an employee against his employer, our Brother Clark, delivering the opinion said, “ The plaintiff undertook to trace the injury to the negligence of the. company, and until he can show some negligent act which was the proximate cause of his injury he cannot recover. We know that when Hughes stepped on the brake with his whole weight, it went down and he went with it. But whether the pin broke from any defect which a proper inspection would have disclosed, does not appear; that it broke at all is not shown; nor is there any evidence that the occurrence was owing to a dislocation of the key. It devolved upon the plaintiff to show negligence of the company, and that the negligence was the proximate cause of the injury. In this he has failed, and in the absence of proof on that point we cannot ascribe the accident to that cause. The judgment is reversed.”
On the same subject and to the same effect are the cases of Allison Mfg. Co. v. McCormick, 118 Pa. 519; Mensch v. Pa. *65R. R. Co., 150 Pa. 598; Augerstein v. Jones, 139 Pa. 183, and Bradbury v. Kingston Coal Co., 157 Pa. 231. The rule in this class of eases is so very familiar, and so entirely unquestioned, that any elaboration of the decisions is quite unnecessary.
The plaintiff was allowed to recover upon mere proof of the fact of the accident without any proof of any specific negligence of the defendant, and this is not enough under all the decisions.
Nor is the case any better on the question of the release. That there was a formal release of all damages upon the payment of $300, that it was properly and formally executed and attested, that it was both read and explained to the plaintiff in his own language, and that the plaintiff kept the money and never returned or offered to return it, are facts incontestably established by the most satisfactory testimony. We have carefully read and considered all the testimony which was offered and received for the purpose of making out an allegation of fraud in the transaction, and have no hesitation in saying that it is entirely inefficient for that purpose. No chancellor could possibly decree the reformation of such an instrument upon such insufficient, flimsy and utterly unreliable testimony. After all the precautions that were taken by the counsel who drew the release and supervised its execution, including a formal certificate by both the interpreters that the subject of subsequent employment having arisen, the defendant’s counsel distinctly refused to agree to any promise of that kind, it cannot be tolerated that so solemn an instrument, so formally executed upon full consideration should be abrogated and set aside by the kind and character of testimony offered for that purpose. No man’s deed for the house he lives in would be safe if it could be destroyed by such testimony as this. The authorities aré most abundant to this effect and it is not necessary to cite them.' In the case of Gibson v. Railroad Co., 164 Pa. 142, we heard and disposed of, and rejected, a defense to a release of a similar character with this, and a bare reference to the case is enough for the purposes of the present contention.
As we do not think the plaintiff is entitled to recover on the merits of his case the enlargement of the discussion on this branch of it is not essential. We sustain the first, second and eighth assignments of error. The others are not important.
Judgment reversed.